Title: To George Washington from James McHenry, 18 November 1786
From: McHenry, James
To: Washington, George



My Dear General.
Baltimore 18th Novr 1786

I received your letter of the 16th this evening and am extremely sorry at the loss of the French mans pocket book; but I flatter myself that your name being on the letters will be a means of recovering it.

With respect to Campion the conductor of the asses he has no other claim to your consideration than as a faithful servant. I collect from himself that he is an expert swordsman, and that his father is chief cook to the French King. You will see also his character by the inclosed bill for his boarding which he left for me to discharge. I mention these circumstances that you may be at no loss for his quality.
The Marquis does not write to me himself about the asses or birds; but Poirey his secretary, tells me that every expence attending their transportation to this place with the passage of Campion, has been paid, and requests me to take the necessary steps to aid him in conveying them to your Excellency, alleging that the Marquiss at the time of his writing was at Strasburg. In additon to this the Mesrs Berards of L’orient who were entrusted with their embarkation recommended them to my care and speaks of them as a present from the marquiss.
I shall be uneasy till I hear that the pocket book is found: for I imagine there may be in it some confidential information. With great affection I am Dr Gen. Yours

James McHenry


Mortimer the bearer of this takes with him to your Excellency 7 Pheasants and 2 partridges being the number left by Mr. Campion. One of the pheasants died in this town while under his care. I have provided Mortimer with every necessary provision for them, and wish them safe to your Excellency.

